
	

115 S2781 IS: To limit the transfer of F–35 aircraft to Turkey.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2781
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Lankford (for himself, Mrs. Shaheen, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To limit the transfer of F–35 aircraft to Turkey.
	
	
		1.Limitation on transfer of F–35 aircraft to Turkey
 (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of, an F–35 aircraft to Turkey; or
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of the F–35 aircraft.
 (b)ExceptionThe President may waive the limitation under subsection (a) upon a written certification to Congress that the Government of Turkey is not—
 (1)taking steps to degrade NATO interoperability; (2)exposing NATO assets to hostile actors;
 (3)degrading the general security of NATO member countries; (4)seeking to import or purchase defense articles from a foreign country with respect to which sanctions are imposed by the United States; or
 (5)wrongfully or unlawfully detaining one or more United States citizens.  